J-S47035-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     Appellee              :
                                           :
            v.                             :
                                           :
STANLEY ALEXANDER RIDDIC,                  :
                                           :
                     Appellant             :
                                           :     No. 260 MDA 2020

             Appeal from the PCRA Order Entered February 12, 2020
                 in the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006792-2015

BEFORE:          STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED FEBRUARY 25, 2021

        Stanley Alexander Riddic (Appellant)1 pro se appeals the order entered

February 12, 2020, denying his petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

        A prior panel of this Court provided the following factual background.

              On September 15, 2015, around 1:23 p.m., York Area
        Regional Police responded to a radio dispatch of an armed bank
        robbery. Corporal Ray Krzywulak arrived first on the scene, in
        less than a minute. He observed a silver Chevrolet Impala with
        Maryland tags near an intersection by the bank.

             The corporal saw the driver talking with another person in
        the vehicle, even though no one else could be seen. Corporal
        Krzywulak activated his flashing lights. The driver of the Impala
        responded by attempting evasive action. In a few minutes,
        backup arrived. Corporal Krzywulak, Detective Donald Hopple,


1   Appellant’s name is also spelled “Riddick” in the record.



* Retired Senior Judge assigned to the Superior Court.
J-S47035-20


     Jr., and Sergeant Peter Montgomery blocked the Impala,
     bringing it to a stop. Appellant was found crouching between the
     front seat and the back seat. Another co-defendant was
     crouched in the front passenger seat area. Appellant asked the
     police how they were able to apprehend them. He also asked the
     police to apologize to the bank tellers.2 The police took all three
     men into custody. It turned out that the vehicle was rented in
     Maryland under Appellant’s name.
           _____
           2 Appellant later denied these inculpatory statements in

           court, although he again apologized to the bank
           employees, while at the same time continuing to deny
           responsibility for the robbery. (See e.g., N.T. Sentence,
           6/27/[20]17, at 15).

           The police later identified the driver/lookout as Derek
     Lozzi. The other two suspects were identified as Dennis Harris
     (found in the front seat) and Appellant, Stanley Riddic, (found
     between the front seat and the back seat). In a search of the
     surrounding area, police found a plastic bag near the bank with
     money stained by an exploding dye pack. The suspects’ clothing
     was stained with indelible ink from the dye pack. The bank
     employees who were robbed identified the robbers by general
     body shapes, complexion and clothing.3 Their identifications
     were corroborated by video surveillance tape and still
     photographs from the video.
           _____
           3 Both bank robbers wore nylon stocking masks during the

           robbery.

Commonwealth v. Riddic, 195 A.3d 1030 (Pa. Super. 2018) (unpublished

memorandum at 2-3). Based on the foregoing, Appellant was charged with

robbery, theft by unlawful taking (moveable property), receiving stolen

property, criminal conspiracy (robbery), and robbery (financial institution).

Appellant, Harris, and Lozzi were scheduled to be tried together starting on

May 15, 2017.

           [On May 15, 2017,] Lozzi, the lookout/would-be getaway
     driver, entered a guilty plea. The other two defendants[,

                                    -2-
J-S47035-20


      Appellant and Harris,] were to be tried together [on that date].
      However, [] Harris twice complained of chest pains [and was
      twice transported to and released from the hospital, where]
      medical personnel found nothing on examination. Appellant
      repeatedly asked for a continuance, claiming he was about to
      hire private counsel. Appellant had already rejected three court-
      appointed counsel. The trial court declined to postpone the trial[,
      directed all parties to appear the next morning, and warned
      Appellant and Harris that it would proceed in absentia unless
      provided with medical documentation of an inability to
      participate].

             [The next day, May 16, 2017,] Appellant failed to appear.
      It eventually developed that Appellant had gone to an
      emergency room in a Maryland hospital, complaining that he had
      been in a motor vehicle accident the night before. [After the
      court was unable to verify Appellant was medically unable to
      attend his trial, h]e was tried in absentia. [Harris refused to be
      transported from prison to court to appear for his trial and was
      also tried in absentia. On May 17, 2017, t]he jury convicted both
      Appellant and Harris of all charges.

            On June 27, 2017, the trial court sentenced Appellant to
      an aggregate term of not less than seven nor more than
      fourteen years of incarceration in a state correctional institution.

Id. (unpublished memorandum at 3-4). On August 27, 2018, this Court

affirmed Appellant’s judgment of sentence, and on February 20, 2019, our

Supreme Court denied Appellant’s petition for allowance of appeal. Id.,

appeal denied, 202 A.3d 682 (Pa. 2019).

      On June 25, 2019, Appellant pro se timely filed the instant PCRA

petition. The PCRA court appointed counsel,2 who subsequently filed a



2 On August 5, 2019, Appellant pro se filed a motion to dismiss counsel,
seeking to remove the first attorney appointed by the PCRA court. The PCRA
court permitted the first attorney to withdraw and on August 7, 2019,
appointed Aaron N. Holt, Esquire, as counsel. When referring to PCRA
(Footnote Continued Next Page)

                                     -3-
J-S47035-20

petition to withdraw and Turner/Finley3 no-merit letter on November 11,

2019. Therein, PCRA counsel summarized the claims Appellant wished to

raise: ineffective assistance of trial counsel for failing to (1) prevent his trial

in absentia from proceeding; (2) seek a colloquy informing Appellant he

would waive the right to testify if he was tried in absentia; (3) file a motion

to recuse the trial judge; (4) file a motion to dismiss under Rule 600; (5) file

a motion to suppress his statements to police officers; (6) present co-

defendant Harris as an alibi witness; (7) cross-examine bank teller witnesses

and present any witnesses or evidence for the defense at trial; (8) request

the trial court give the jury a Kloiber4 instruction that it should view with

caution the identification testimony of the bank teller witnesses, and (9)

challenge the sufficiency and weight of the evidence in a post-sentence

motion. Turner/Finley Letter, 11/11/2019, at 3-16 (pagination supplied)5

Appellant also wished to raise the ineffective assistance of appellate counsel

(Footnote Continued)   _______________________

counsel in this memorandum, we are referring to Attorney Holt. Also on
August 5, 2019, Appellant pro se filed a second PCRA petition and
memorandum of law, as well as a motion to recuse the trial judge, who was
the same judge who presided over the PCRA court. The PCRA court
subsequently denied the motion to recuse.

3 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
4   Commonwealth v. Kloiber, 106 A.2d 820, 826-27 (Pa. 1954).

5 PCRA counsel identified the claims Appellant wished to raise from the PCRA
petition and memorandum of law filed on August 5, 2019, which included all
of the claims Appellant raised in his June 25, 2019 petition as well as new
claims.

                                                 -4-
J-S47035-20

for failing to (1) raise issues regarding trial counsel’s ineffectiveness, and (2)

brief meritorious issues. Id. at 16-17 (pagination supplied). PCRA counsel

examined each issue and concluded none was meritorious. Id.

      On December 6, 2019, the PCRA court entered an order granting PCRA

counsel’s petition to withdraw, and on December 11, 2019, the court entered

notice of its intent to dismiss Appellant’s petition without a hearing pursuant

to Pa.R.Crim.P. 907. Appellant twice requested, and was twice granted, an

extension of time to respond, but did not file a response within the extended

timeframe. Appellant pro se filed the instant appeal on February 7, 2020.6

The PCRA court entered a final order denying PCRA relief on February 12,

2020, and issued an opinion addressing the eleven issues Appellant raised in

his June 25, 2019 petition.7

      On appeal, Appellant raises five issues for our review. We are mindful

of the following.




6 Appellant filed his notice of appeal from the Rule 907 notice. Appellant’s
appeal, therefore, was premature as this is not a final, appealable order.
Commonwealth v. McGarry, 172 A.3d 60, 64 n.1 (Pa. Super. 2017) (citing
Pa.R.A.P. 301; Commonwealth v. Swartzfager, 59 A.3d 616, 618 n.3 (Pa.
Super. 2012)). However, as noted infra, on February 12, 2020, the PCRA
court entered an order denying Appellant’s PCRA petition. “Accordingly, this
appeal was perfected by the entry of a final order and its merits are properly
before this Court.” McGarry, 172 A.3d at 64 n.1 (citing Commonwealth v.
Cooper, 27 A.3d 994, 1004 (Pa. 2011); Pa.R.A.P. 905(a)(5)).

7Appellant complied with Pa.R.A.P. 1925(b). In lieu of a Pa.R.A.P. 1925(a)
opinion, the PCRA court referred us to its February 12, 2020 order and
opinion.

                                      -5-
J-S47035-20


             This Court analyzes PCRA appeals in the light most
      favorable to the prevailing party at the PCRA level. Our review is
      limited to the findings of the PCRA court and the evidence of
      record and we do not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error.
      Similarly, we grant great deference to the factual findings of the
      PCRA court and will not disturb those findings unless they have
      no support in the record. However, we afford no such deference
      to its legal conclusions. Where the petitioner raises questions of
      law, our standard of review is de novo and our scope of review is
      plenary. Finally, we may affirm a PCRA court’s decision on any
      grounds if the record supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

      It is well settled that there is no absolute right to an evidentiary
      hearing on a PCRA petition, and if the PCRA court can determine
      from the record that no genuine issues of material fact exist,
      then a hearing is not necessary. To obtain reversal of a PCRA
      court’s decision to dismiss a petition without a hearing, an
      appellant must show that he raised a genuine issue of fact
      which, if resolved in his favor, would have entitled him to relief,
      or that the court otherwise abused its discretion in denying a
      hearing.

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019)

(citations, original brackets, and quotations marks omitted).

      We begin by distilling whether Appellant has preserved any of the

claims he presents for our review. Appellant’s first two issues baldly claim he

was subject to unjust prejudice and racial bias by the PCRA court.

Appellant’s Brief at 5. These claims are waived for having failed to raise

them in his concise statement of matters complained of on appeal. See Rule

1925(b) Statement, 3/4/2020, at 1-2; Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the [s]tatement [of errors complained of on appeal]... are

                                     -6-
J-S47035-20

waived.”); Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa. Super.

2020) (“It is well-established that any issue not raised in a Rule 1925(b)

statement will be deemed waived for appellate review.”).

      Turning to Appellant’s remaining issues, Appellant makes vague claims

that PCRA counsel erred in determining his PCRA petition was without merit;

trial counsel was ineffective for failing to conduct a prompt investigation and

for relying solely on information from the Commonwealth; and he is entitled

to a new trial. Appellant’s Brief at 5. Before we address the merits of these

issues, we first examine whether deficiencies in his brief render these issues

waived.

      We first point out the headings dividing Appellant’s argument section

confusingly do not correspond to the issues he lists in the statement of

questions section of his brief, and his argument is not divided into as many

parts as the issues he purports to raise. Compare Appellant’s Brief at 5

with id. at 8-11 (pagination supplied); Addendum to Appellant’s Brief,

8/10/2020, at 2-3.8 See Pa.R.A.P. 2119(a) (“The argument shall be divided

into as many parts as there are questions to be argued[.]”).




8 Appellant sought, and this Court granted, leave to file an addendum to the
argument section of his brief. To the extent Appellant argues therein a
violation of his constitutional right to counsel, see Addendum to Appellant’s
Brief, 8/10/2020, at 3, this issue is waived for failure to raise it in his concise
statement of matters complained of on appeal. Pa.R.A.P. 1925(b)(4)(vii);
Bonnett, 239 A.3d at 1106.

                                       -7-
J-S47035-20

      Moreover, in the argument section of his brief Appellant fails to cite

any references to the record in support of any of his issues. See Pa.R.A.P.

2132 (relating to references to the record in briefs). Nor does Appellant cite

to cases with any explanation of their relevance or provide this Court with

any meaningful application of them to facts relevant to his case. Indeed,

Appellant’s argument section is devoid of any factual references. Although

his brief contains citations to legal authority as required by Pa.R.A.P. 2119,

they are underdeveloped and unhelpful because Appellant presents a

jumbled recitation of the law where he confusingly weaves between

purported quotes of case law, without the use of quotation marks or block

quotes, and supposed argument from his own case. Further, he sets forth

unsupported arguments and/or case law that do not relate to the issues he

presented in his statement of questions. Compare Appellant’s Brief at 5

with id. at 8-11 (pagination supplied).

      “When an appellant’s argument is underdeveloped, we may not supply

it with a better one. In such situations, we shall not develop an argument for

an appellant, nor shall we scour the record to find evidence to support an

argument; instead, we will deem the issue to be waived.” Commonwealth

v. Pi Delta Psi, Inc., 211 A.3d 875, 884-85 (Pa. Super. 2019) (citation,

internal quotation marks, and brackets omitted); see also Pa.R.A.P. 2119;

Commonwealth v. Hallman, 67 A.3d 1256, 1263 (Pa. Super. 2013)

(“[T]his Court may not act as counsel for an appellant and develop


                                    -8-
J-S47035-20

arguments on his behalf.”) (citation and internal quotation marks omitted);

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).

      We conclude that Appellant’s argument section             and addendum

constitute the type of cursory legal discussion which is wholly inadequate to

preserve any of his issues for appellate review. See Johnson, 985 A.2d at

925. Appellant’s single-sentence arguments fail to provide any meaningful

discussion or reasoned development of his issues. As we will not develop

Appellant’s arguments for him, we deem these issues to be waived. See id.

      Moreover, we emphasize that Appellant’s pro se status does not

relieve him of his duty to follow our Rules of Appellate Procedure. “Although

this Court is willing to liberally construe materials filed by a pro se litigant,

pro se status confers no special benefit upon the appellant. To the contrary,

any person choosing to represent himself in a legal proceeding must, to a

reasonable extent, assume that his lack of expertise and legal training will

be his undoing.” Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38

(Pa. Super. 2018) (citation and internal quotation marks omitted).

      Because Appellant failed to preserve any of his issues for appellate

review, we affirm the PCRA court’s order denying his PCRA petition.

      Order affirmed.


                                      -9-
J-S47035-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/25/2021




                          - 10 -